Citation Nr: 0327829	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart








INTRODUCTION

The veteran had active service from November 1980 to November 
1984.  She also served on active duty for training (ACDUTRA) 
from April to November 1989.

The current appeal arose from an August 1997 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In pertinent part, the RO denied 
entitlement to service connection for a left knee disorder 
and deviated nasal septum.  

Due to the appellant's relocation, jurisdiction of her appeal 
has been assumed by the RO in Seattle, Washington.

In January 2002, the Board remanded this case to the RO to 
clarify whether the veteran wished to attend a Travel Board 
hearing before a Veteran's Law Judge (VLJ) at the RO or 
before a Decision Review Officer (DRO).  The remand also 
requested that verification of the veteran's current mailing 
address be obtained.  The RO attempted to clarify the 
veteran's address of record through her representative, the 
U.S. Postal Service and her bank.  The RO sent correspondence 
to her last known address advising that she had been 
scheduled to attend a DRO hearing on January 23, 2003 and a 
Travel Board hearing on January 28, 2003.  The veteran failed 
to appear at either hearing and the RO sent a letter in 
February 2003 affording her an additional 30 days to clarify 
her address.  She did not respond.

The Board remanded this matter a second time in April 2003 in 
order to comply with due process requirements.  

The veteran failed to appear at Travel Board hearings 
scheduled for October 2001 and January 2003.

This matter is now returned to the Board for further 
consideration.





REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

Among other things, the CAFC held that providing a 30 day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a one year period.

The Board notes that due process considerations have been met 
in addressing the enumerated issues.  A VCAA notification 
letter was sent to the veteran's last known addresses in May 
2003.  

Despite such compliance, the Board finds that a review of the 
evidence reveals that it is again necessary to remand this 
matter to afford proper development of evidence in compliance 
with the VCAA.  

The Board notes that service medical records reveal that the 
veteran had sinus problems in service in November 1981.  Left 
knee problems, diagnosed as chondromalacia, were revealed in 
November 1984.  
In September 1987, while on active duty for training 
(ACTDTRA), she injured her left knee and was assessed with a 
sprained left knee.  Her sinus complaints were noted to 
persist, and in September 1989 she was diagnosed with a 
deviated septum while on ACTDTRA.  

In February 1992 the Board granted entitlement to service 
connection for allergic rhinitis and a RO rating decision 
from the same month implemented this decision.  

The report of a VA general examination dated in June 1999 
fails to fully address the etiology between the deviated 
septum and left knee condition currently diagnosed, and those 
shown in service, to include ACTDTRA.  Regarding the left 
knee complaints, this VA examination report is incomplete 
because an X-ray of the left knee was scheduled to have been 
conducted, but a review of the claims file does not reveal 
such X-ray report.  Other medical records on file from March 
through June 1999 reveal a diagnosis of degenerative joint 
disease of the left knee.  This examination does not reflect 
that the claims file was reviewed and no etiology opinion is 
given regarding the issues of entitlement for service 
connection for either the left knee or for a deviated septum.

The Board finds that the duty to assist requires a VA 
examination to include review of the claims file, and 
particularly the service medical records, to address the 
issues of whether the veteran's current left knee and 
deviated septum problems are related to service.  

Furthermore, the Board notes that the veteran is service 
connected for a chronic allergic rhinitis.  In view of this 
fact, an opinion should be obtained as to whether 





this service connected condition either caused or aggravates 
the veteran's deviated septum.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).


Accordingly, this matter is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist including 
on a fee basis if necessary to ascertain 
the current nature, extent of severity, 
and etiology of any left knee disorder(s) 
which may be present. 

The claims folder and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact reviewed in conjunction with 
the examination.  All indicated special 
tests should be undertaken.






The examiner must fully address the 
following medical issues:

(a) Does the veteran have a current left 
knee disorder(s)? If so, what is/are the 
diagnosis(es)?

(b) Is it at least as likely as not that 
any currently identified left knee 
disorder(s) is/are related to military 
service including ACTDTRA, or if existing 
prior to service, was/were aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If any an opinion cannot be 
provided without resort to speculation, 
the examiner should so note.

3.  The VBA AMC should arrange for a VA 
special ear nose and throat examination 
of the veteran by an appropriate medical 
specialist including on a fee basis if 
necessary to ascertain the current 
nature, extent of severity, and etiology 
of the deviated septum disability. 

The claims folder and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  All 
indicated special tests should be 
undertaken.

The examiner must fully address the 
following medical issues:




(a) Is the veteran's deviated septum 
acquired or congenital in nature?

(b) Is it at least as likely as not that 
any currently identified deviated septum 
is related to military service including 
ACTDTRA, or if existing prior to service, 
was aggravated thereby?

(c) Is it at least as likely as not that 
any currently identified deviated septum 
is secondary to the service-connected 
allergin rhinitis?  If no such causal 
relationship is shown to exists, the 
examiner ust provide an opinion as to 
whether the deviated septum isbeing 
aggravated beyond natural progression by 
the service connected allergic rhinitis?  
If such aggravation is determined to be 
present, the examiner ust address the 
following medical issues:

(a) The baseline manifestations which are 
due to the nonservice-connected deviated 
septum;

(b) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
allergic rhinitis, based on medical 
considerations;

c.  The medical considerations supporting 
an opinion that increased manifestations 
of nonservice-connected deviated septum 
are dye to the service-connected allergic 
rhinitis.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If any an opinion 






cannot be provided without resort to 
speculation, the examiner should so note.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  


In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for a left knee 
disability and for a deviated septum. 






If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC, however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of her claims for service 
connection.  38 C.F.R. § 3.655 (2002).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).
